DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 06/16/2021 has been entered and fully considered. Claims 1-20 are pending, of which claim 1 is currently amended and claims 16-20 are new. No new matter has been added.
In view of the amendment, the previous rejection under 35 USC 103 is maintained, new claims 16-20 are also rejected under 35 USC 103, and new claims 19 and 20 are rejected on new grounds under 35 USC 112. This action is final.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites the limitation “the gas exhaust duct is configured to extend externally to the battery cooling duct and then through and into the battery cooling duct”. It is ambiguous whether this limitation refers to a structural arrangement, in which the phrase “and then” indicates different physical positions, or whether it refers to a process of operation, in which “and then” indicates different points in time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102014213916 A1 (Stein) in view of US 2011/0027632 A1 (Higashino).

    PNG
    media_image1.png
    290
    718
    media_image1.png
    Greyscale

Regarding claim 1, Stein discloses a battery module (battery system 10) comprising a battery stack (battery module 12 with a plurality of cells 14) and a gas exhaust duct (degassing collector 20) through which a gas emitted from the battery stack flows [0076], the gas exhaust duct 20 includes a middle portion that extends through and along the gas exhaust duct 20, and the middle portion of the gas exhaust duct 20 is shrunk (the degassing collector is deformable such that the volume enclosed by it is expandable, and the flexible components shrink so it can be arranged compactly to only form the necessary volume if necessary) [0017]-[0019], [0041]. See Figs. 1a, 1b.

    PNG
    media_image2.png
    347
    567
    media_image2.png
    Greyscale

Stein does not disclose a battery cooling duct through which air for cooling the battery stack flows, the middle portion of the gas exhaust duct being contained in the battery cooling duct. Higashino however teaches arranging a battery module unit 50 (battery stack) having a gas exhaust duct 60 inside a cooling air flow passage 20 (battery cooling duct through which air for cooling the battery stack flows) [0074], [0075], whereby a temperature of the battery module 40 can be lowered and deterioration in characteristics such as charging efficiency is prevented [0077]. See Fig. 2. Therefore it would have been obvious to one of ordinary skill in the art to contain the battery system of Stein including the middle portion of the gas duct in a battery cooling duct through which air for cooling the battery stack flows, as in Higashino, because it could prevent deterioration in characteristics such as charging efficiency by lowering a temperature of the battery stack.
Regarding claim 2, Higashino further teaches that the battery cooling duct (cooling air flow passage 20) has a first end (inlet duct 14) and a second end (outlet duct 15), and air is introduced from a vehicle compartment (the battery pack is mounted under a seat in the center 
Regarding claim 3, Higashino further teaches that the battery stack is disposed in the vehicle compartment (under a seat in the center of the vehicle) [0098].
Regarding claims 4-6, Stein further discloses that the gas duct is made of a material that is softer (has high flexibility) [0024] than a material of the battery cooling duct (systems that are provided in the vicinity of the battery system are preferably rigid) [0045].
Regarding claims 7-9, Stein further discloses a valve (degassing valve) disposed at a midway point (between the battery stack and a hose system or other discharge system) of the gas exhaust duct (flexible enclosure) [0048], wherein when the battery stack emits the gas, the valve shuts to close the gas exhaust duct, so that the gas exhaust duct is expanded inside the battery cooling duct, and when an internal pressure of the gas duct becomes a predetermined value, the valve opens [0051], [0052] to cause the gas to be exhausted to an outside of a vehicle through the gas exhaust duct [0048].
Regarding claims 10-12, Stein further discloses that when the gas exhaust duct is expanded, an outer surface of the gas exhaust duct makes substantially close contact with an inner surface of the battery cooling duct (the degassing collector can expand freely to the maximum space, for example, limited by a vehicle structure) [0044].
Regarding claims 13-15, Higashino further teaches that a portion (exhaust opening 60a) of the gas exhaust duct 60 branches off from the battery cooling duct (cooling air flow passage 20) [0095]. See Figs. 1, 2. Stein further discloses that a portion of the gas exhaust duct (flexible 

    PNG
    media_image3.png
    263
    435
    media_image3.png
    Greyscale

Regarding claim 16, Stein further discloses that the degassing collector is connected in a pressure-tight manner so that the degassing emission flows into the degassing collector without the risk of an uncontrolled escape [0016], such that in the combination with Higashino, an overlapping region of each of the battery cooling duct as taught by Higashino and the gas exhaust duct of Stein would be configured to maintain the air for cooling and the gas separate from each other.
Regarding claim 17, Higashino further teaches that the middle portion of the gas exhaust duct 60 extends through the battery cooling duct (cooling air flow passage 20) at a midway point of the battery cooling duct 20. See Fig. 2.
Regarding claim 18, Higashino further teaches that the middle portion of the gas exhaust duct 60 further branches out (at exhaust opening 60a) of the battery cooling duct (cooling air flow passage 20) as to extend through and out of the battery cooling duct 20 at another midway point of the battery cooling duct 20 [0095]. See Figs. 1, 2.
Regarding claim 19, Stein discloses a battery module (battery system 10) comprising a battery stack (battery module 12 with a plurality of cells 14) and a gas exhaust duct (degassing 
Stein does not teach a battery cooling duct through which air for cooling the battery stack flows, the gas exhaust duct is configured to extend externally to the battery cooling duct and then through and into the battery cooling duct, with the portion of the gas exhaust duct contained within the battery cooling duct. Higashino however teaches arranging a battery module unit 50 (battery stack) having a gas exhaust duct 60 inside a cooling air flow passage 20 (battery cooling duct through which air for cooling the battery stack flows) [0074], [0075], whereby a temperature of the battery module 40 can be lowered and deterioration in characteristics such as charging efficiency is prevented [0077]. An exhaust opening 60a of the gas exhaust duct 60 penetrates the battery pack case 11 and comes out of the battery pack 10 (extends externally to the battery cooling duct) to communicate with an outside space of the vehicle [0095]. See Figs. 1, 2. Therefore it would have been obvious to one of ordinary skill in the art to contain the battery system of Stein including the shrunk portion of the gas duct in a battery cooling duct through which air for cooling the battery stack flows, wherein the gas exhaust duct is configured to extend externally to the battery cooling duct and then through and into the battery cooling duct, as in Higashino, because it could prevent deterioration in characteristics such as charging efficiency by lowering a temperature of the battery stack.
.

Response to Arguments
Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, although Stein does not teach its exhaust conduit being inside a cooling duct as claimed, this feature is taught by the combination with Higashino, and although Higashino does not teach a gas exhaust duct that is shrunk as claimed, this feature is disclosed in Stein.
In response to applicant's argument that the gas exhaust duct of Higashino has a different structure than claimed, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller
In response to applicant’s argument that Stein teaches away from the cooling duct of Higashino because Stein uses a conducting plate and cooling element for cooling, it is noted that "[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). Similarly, it is also obvious to substitute equivalents known for the same purpose. See MPEP 2144.06.
For the above reasons, the previous rejection is being maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727